DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to “Amendment and Reply Under 37 C.F.R. § 1.111”, filed December 18, 2020 (“Reply”).  Applicant has amended Claims 1, 5, 8, 11, 15, and 18.  No claims are added or canceled.  As amended, Claims 1-20 are presented for examination.
In Office action mailed October 6, 2020 (“Office Action”):
Claims 1, 3-5, 11, and 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2017/0324794 A1 “Jeong”) in view of Gonzalez (US 2015/0181286 A1).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jeong and Gonzalez in view of Bhargav-Dpantzel et al. (US 2016/0066184 A1 “Bhargav”).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of DaCosta (US 2007/0067808 A1).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kano (US 2014/0351876 A1).
Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Park et al. (US 2014/0178028 A1 “Park”).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Park in view of DeCosta.


Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of the new grounds of rejection.  However, Applicant’s arguments remain relevant to the applied prior art and will therefore be addressed accordingly.
Applicant presents that the combination of Jeong and DeCosta does not teach or suggest the limitations of Claims 1 and 11 including “the control connection is configured to communicate media commands related to the media item to the playback device and is not configured to communicate media data to the playback device” because “the rejection does not rely on the connection between the remote control device and the display for teaching the transmission of media commands through the control connection, but instead alleges that the remote controller communicates control data to a sink device, and therefore the control connection must be established between the remote control device and the sink device, and shown to not convey any media data, not between the remote control device and the display device, as alleged” (Reply bottom of Page 8 and top of Page 9; with further reference to Jeong [0180]).  The Examiner respectfully disagrees.
It is the Examiner’s positon that Jeong teaches the control connection is configured to communicate media commands related to the media item to the playback device and is not configured to communicate media data to the playback device by way of control connections between Display Device 200 and input means including Remote Control 410 (as shown in Fig. 4 and described in [0180]).  In particular, Remote Control 410 only provides control commands to Display Device 200; media is provided by 
Additionally, Applicant presents that the combination of Jeong, DeCosta, and Bhargav does not teach or suggest the limitations of Claims 2 and 12 including “responsive to establishing the control connection between the playback device and the remote control device, automatically pairing one or more authorized user devices with the playback device, the one or more authorized user devices being associated with the remote control device” because “Bhargav does not teach that peer devices are discovered and paired automatically” (top of Page 11).  The Examiner respectfully disagrees.
It is the Examiner’s position that Bhargav discloses responsive to establishing the control connection between the playback device and the remote control device, automatically pairing one or more authorized user devices with the playback device, the one or more authorized user devices being associated with the remote control device by way of the process of Fig. 3 including performing a discovery protocol to determine whether one or more peer devices are present in a proximity to a previously authenticated device, at Block 325, causing peer devices to be paired according to a group ring security level (as described in [0046-0049]).  In particular, the Examiner notes that a pairing process is performed at Step 345, following the discovery process at Step 325 (as shown in Fig. 3).
With respect to Claims 6 and 16, Applicant presents that the combination of Jeong and DeCosta does not teach or suggest the limitations including “in response to receiving the media command, sending, by the playback device, playback state information corresponding to the media item to the remote control device through the control connection” because “the rejection relies on the user interface 38 being the playback device, not the entire TV system 20… [t]herefore, to properly teach this limitation, the user interface 38 must send the playback state information to the PWD 22” (Reply bottom of Page 11 and top of Page 12).  The Examiner respectfully disagrees.
It is the Examiner’s position that User Interface 38 is part of Television System 20, where data is communicated by way of Wireless Transmitter 34 and Wireless Receiver 36 (as shown in Fig. 1).  DeCosta further discloses that EPG data for a current program may be set to Portable Wireless Device 22 in response to a user activating an appropriate command from the User Interface 68 and that the television system then sends electronic program guide data via Wireless Transmitter 34 to Wireless Receiver 40 of PWD 22 (in accordance with the method of Fig. 2, as described in [0034]).
Therefore, the Examiner submits that the combination of Jeong and DeCosta teach the limitations of Claims 6 and 16, as previously presented and fully addressed in the current Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, and 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2017/0324794 A1 “Jeong”) in view of Gonzalez (US 2015/0181286 A1) in view of Coburn, IV (US 2016/0342378 A1 “Coburn” of Record).
In regards to Claim 1, Jeong teaches a method (generally shown in Figs. 5 and 8, as introduced in [0200]]) comprising:
establishing a wireless master connection between a playback device and a streaming device, where the master connection is configured to wirelessly communicate media data to the playback device to enable presentation of a media item at the playback device (process of Fig. 5 including establishing a wireless connection between a source device and a sink device, as described in [0187]);
receiving, by the playback device, the media item from the streaming device through the master connection (establishing RTSP connection to the display device at S540, as described in [0188]);
presenting, by the playback device, the media item (mirroring content from mobile device on Display Device 200, as shown in Fig. 6 and described in [0190]);
establishing a control connection between the playback device and a remote control device, where the control connection is configured to communicate media 
receiving, by the playback device, a media command from the remote control device through the control connection (control data transmitted to sink device from remote controller, for example, as shown in Fig. 7 and described in [0195,0196]); and
processing, by the playback device, the media command (operations of Controller 270 of Display Device 200 for interpreting commands sent from remote control device, as described in [0197]).
Jeong teaches Short-range Communication Module 114 configured to facilitate short-range communications over a number of wireless protocols including Bluetooth (as described in [0062]).  However, Jeong does not describe the technique in sufficient detail as to demonstrate wherein the control connection is established in a pairing process without interrupting presentation of the media item on the playback device.
In a similar field of invention, Gonzalez teaches a technique for establishing a wireless connection within a personal area network, using protocols such as Bluetooth (Abstract).  Gonzalez further discloses wherein the control connection is established in a pairing process without interrupting presentation of the media item on the playback device (operations of Application 132 for performing paring and reconnection in the background of the Computing Device 130 so that at user is not interrupted even while the user interacts with the Computing Device 130, as described in [0050]).

However, the combination does not explicitly demonstrate the pairing process including the playback device informing the remote control device whether the playback device is a playback group leader of a playback group.
In a similar field of invention, Coburn teaches a method and system for group identification within a network of playback devices (Abstract).  Coburn further discloses the pairing process including the playback device informing the remote control device whether the playback device is a playback group leader of a playback group (process of Fig. 5 including a request for group identification information from playback devices in the media system that are capable of being a group coordinator, as described in [0072]).
Each of Jeong, Gonzalez, and Coburn teach similar techniques for the pairing of a control device with media playback devices.  Coburn further discloses a known technique for identifying a playback group leader of a playback group.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the playback controller pairing technique of Jeong and Gonzolez to 
In regards to Claim 3, the combination of Jeong, Gonzalez, and Coburn teaches the method of claim 1, wherein the control connection is established without disrupting the master connection between the playback device and the streaming device, and wherein the media command comprises instructions to change playback of the media item on the playback device (Jeong: pause command transmitted to Display Device 200 and separately processed for transmission to source device, as shown in Fig. 7 and described in [0196-0198]).
In regards to Claim 4, the combination of Jeong, Gonzalez, and Coburn teaches the method of claim 3, wherein processing the media command includes executing the media command at the playback device to change playback of the media item (Jeong: mirror screen including control result at S860, as described in [0209]).
In regards to Claim 5, the combination of Jeong, Gonzalez, and Coburn teaches the method of claim 1, wherein processing the media command includes forwarding the media command to the streaming device, wherein the streaming device executes the media command (Jeong: send message including command to Source Device 100 at S840, as described in [0207]).  Coburn further discloses forwarding responsive to determining that the streaming device is the playback group leader (process of Fig. 5 including a request for group identification information from playback devices in the media system that are capable of being a group coordinator, as described in [0072]).


In regards to Claim 11, Jeong teaches a system (elements of Figs. 1-3, as introduced in [0038,0103,0159]) comprising:
one or more processors (Controller 270 of Fig. 2, as described in [0128]); and
a non-transitory computer readable medium including one or more sequences of instructions that (computer readable medium, as described in [0102]), when executed by the one or more processors, cause the processors to perform operations comprising:
establishing a wireless master connection between a playback device and a streaming device, where the master connection is configured to wirelessly communicate media data to the playback device to enable presentation of a media item at the playback device (process of Fig. 5 including establishing a wireless connection between a source device and a sink device, as described in [0187]);
receiving, by the playback device, the media item from the streaming device through the master connection (establishing RTSP connection to the display device at S540, as described in [0188]);

establishing a control connection between the playback device and a remote control device, where the control connection is configured to communicate media commands related to the media item to the playback device and is not configured to communicate media data to the playback device (control connections between Display Device 200 and input means including Remote Control 410, as shown in Fig. 4 and described in [0180]);
receiving, by the playback device, a media command from the remote control device through the control connection (control data transmitted to sink device from remote controller, for example, as shown in Fig. 7 and described in [0195,0196]); and
processing, by the playback device, the media command (operations of Controller 270 of Display Device 200 for interpreting commands sent from remote control device, as described in [0197]).
Jeong teaches Short-range Communication Module 114 configured to facilitate short-range communications over a number of wireless protocols including Bluetooth (as described in [0062]).  However, Jeong does not describe the technique in sufficient detail as to demonstrate wherein the control connection is established in a pairing process without interrupting presentation of the media item on the playback device.
In a similar field of invention, Gonzalez teaches a technique for establishing a wireless connection within a personal area network, using protocols such as Bluetooth (Abstract).  Gonzalez further discloses wherein the control connection is established in a pairing process without interrupting presentation of the media item on the playback 
Both Jeong and Gonzalez teach similar techniques for facilitating short-rage communications over a number of wireless protocols including Bluetooth.  Gonzalez further discloses a known technique for pairing devices to a playback device without interrupting the presentation of media content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the short-rage communications technique of Jeong to include the pairing process of Gonzalez in order to facilitate uninterrupted user interaction with the media presentation device (as Gonzalez suggest in [0050]).
However, the combination does not explicitly demonstrate the pairing process including the playback device informing the remote control device whether the playback device is a playback group leader of a playback group.
In a similar field of invention, Coburn teaches a method and system for group identification within a network of playback devices (Abstract).  Coburn further discloses the pairing process including the playback device informing the remote control device whether the playback device is a playback group leader of a playback group (process of Fig. 5 including a request for group identification information from playback devices in the media system that are capable of being a group coordinator, as described in [0072]).
Each of Jeong, Gonzalez, and Coburn teach similar techniques for the pairing of a control device with media playback devices.  Coburn further discloses a known 
In regards to Claim 13, the combination of Jeong, Gonzalez, and Coburn teaches the non-transitory computer readable medium of claim 11, wherein the control connection is established without disrupting the master connection between the playback device and the streaming device, and wherein the media command comprises instructions to change playback of the media item on the playback device (Jeong: pause command transmitted to Display Device 200 and separately processed for transmission to source device, as shown in Fig. 7 and described in [0196-0198]).
In regards to Claim 14, the combination of Jeong, Gonzalez, and Coburn teaches the non-transitory computer readable medium of claim 13, wherein the instructions that cause processing the media command include instructions that cause executing the media command at the playback device to change playback of the media item (Jeong: mirror screen including control result at S860, as described in [0209]).
In regards to Claim 15, the combination of Jeong, Gonzalez, and Coburn teaches the non-transitory computer readable medium of claim 11, wherein the instructions that cause processing the media command include instructions that cause forwarding the media command to the streaming device, wherein the streaming device executes the media command (Jeong: send message including command to Source Device 100 at responsive to determining that the streaming device is the playback group leader (process of Fig. 5 including a request for group identification information from playback devices in the media system that are capable of being a group coordinator, as described in [0072]).
Each of Jeong, Gonzalez, and Coburn teach similar techniques for the pairing of a control device with media playback devices.  Coburn further discloses a known technique for identifying a playback group leader of a playback group.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the playback controller pairing technique of Jeong and Gonzolez to include the group leader identification technique of Coburn in order to provide a means for establishing connection with a device capable of being a group leader (as Coburn suggest in [0072]).


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jeong, Gonzalez, and Coburn in view of Bhargav-Dpantzel et al. (US 2016/0066184 A1 “Bhargav”).
In regards to Claim 2, the combination of Jeong, Gonzalez, and Coburn teaches the method of claim 1, but does not explicitly demonstrate further comprising, responsive to establishing the control connection between the playback device and the remote control device, automatically pairing one or more authorized user devices with the playback device, the one or more authorized user devices being associated with the remote control device.

Each of Jeong, Gonzalez, and Bhargav teach similar techniques for wirelessly connecting personal computing devices to a host computing device.  Bhargav further discloses a known technique for authorizing one or more peer devices for connection to a playback device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pairing and control method of Jeong and Gonzalez to include the peer authentication technique of Bhargav in order to avoid the cumbersome process of manually pairing devices, thereby improving the user experience (as Bhargav suggest in [0002]).

In regards to Claim 12, the combination of Jeong, Gonzalez, and Coburn teaches the non-transitory computer readable medium of claim 11, but does not explicitly demonstrate wherein the instructions cause the processors to perform operations comprising, responsive to establishing the control connection between the playback 
In a similar field of invention, Bhargav teaches a method and system for pairing computing devices according to a multi-level security protocol (Abstract).  Bhargav further discloses wherein the instructions cause the processors to perform operations comprising, responsive to establishing the control connection between the playback device and the remote control device, automatically pairing one or more authorized user devices with the playback device, the one or more authorized user devices being associated with the remote control device (process of Fig. 3 including performing a discovery protocol to determine whether one or more peer devices are present in a proximity to a previously authenticated device, at Block 325, causing peer devices to be paired according to a group ring security level, as described in [0046-0049]).
Each of Jeong, Gonzalez, and Bhargav teach similar techniques for wirelessly connecting personal computing devices to a host computing device.  Bhargav further discloses a known technique for authorizing one or more peer devices for connection to a playback device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pairing and control method of Jeong and Gonzalez to include the peer authentication technique of Bhargav in order to avoid the cumbersome process of manually pairing devices, thereby improving the user experience (as Bhargav suggest in [0002]).


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jeong, Gonzalez, and Coburn in view of DaCosta (US 2007/0067808 A1).
In regards to Claim 6, the combination of Jeong, Gonzalez, and Coburn teaches the method of claim 1, but does not explicitly demonstrate wherein the media command comprises a request for a playback state of the playback device, the method further comprising:
in response to receiving the media command, sending, by the playback device, playback state information corresponding to the media item to the remote control device through the control connection.
In a similar field of invention, DaCosta teaches a method and system for providing portable delivery of television programs to a portable wireless device (Abstract).  DaCosta further discloses wherein the media command comprises a request for a playback state of the playback device, the method further comprising: in response to receiving the media command, sending, by the playback device, playback state information corresponding to the media item to the remote control device through the control connection (EPG data for current program sent to PWD at step 96, as described in [0034]).
Both Jeong and DaCosta teach similar techniques for controlling a playback device using a remote control device.  DaCosta further discloses a known technique for transmitting information regarding playback content to the remote control device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the playback control technique of Jeong to include the 

In regards to Claim 16, the combination of Jeong, Gonzalez, and Coburn teaches the non-transitory computer readable medium of claim 11, but does not explicitly demonstrate wherein the media command comprises a request for a playback state of the playback device, and wherein the instructions cause the processors to perform operations comprising:
in response to receiving the media command, sending, by the playback device, playback state information corresponding to the media item to the remote control device through the control connection.
In a similar field of invention, DaCosta teaches a method and system for providing portable delivery of television programs to a portable wireless device (Abstract).  DaCosta further discloses wherein the media command comprises a request for a playback state of the playback device, and wherein the instructions cause the processors to perform operations comprising: in response to receiving the media command, sending, by the playback device, playback state information corresponding to the media item to the remote control device through the control connection (EPG data for current program sent to PWD at step 96, as described in [0034]).
Both Jeong and DaCosta teach similar techniques for controlling a playback device using a remote control device.  DaCosta further discloses a known technique for transmitting information regarding playback content to the remote control device.  It would have been obvious to one of ordinary skill in the art before the effective filing date .


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jeong, Gonzalez, and Coburn in view of Kano (US 2014/0351876 A1).
In regards to Claim 7, the combination of Jeong, Gonzalez, and Coburn teaches the method of claim 1, but does not explicitly demonstrate wherein the playback device is configured to manage a single master connection and a plurality of control connections corresponding to a plurality of remote control devices.
In a similar field of invention, Kano teaches a method and system for operating a display devices in accordance with remote control commands (Abstract).  Kano further discloses wherein the playback device is configured to manage a single master connection and a plurality of control connections corresponding to a plurality of remote control devices (Television Device 10 managing control connections from remote devices including Smartphone 20a, Tablet 20b, and Remote Controller 40, as shown in Fig. 2 and described in [0028,0029]).
Both Jeong and Kano teach similar techniques for the controlling a display device with a remote control over a control channel.  Kano further discloses a known technique for facilitating the control of a display device by a plurality of remote control devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date 

In regards to Claim 17, the combination of Jeong, Gonzalez, and Coburn teaches the non-transitory computer readable medium of claim 11, but does not explicitly demonstrate wherein the playback device is configured to manage a single master connection and a plurality of control connections corresponding to a plurality of remote control devices.
In a similar field of invention, Kano teaches a method and system for operating a display devices in accordance with remote control commands (Abstract).  Kano further discloses wherein the playback device is configured to manage a single master connection and a plurality of control connections corresponding to a plurality of remote control devices (Television Device 10 managing control connections from remote devices including Smartphone 20a, Tablet 20b, and Remote Controller 40, as shown in Fig. 2 and described in [0028,0029]).
Both Jeong and Kano teach similar techniques for the controlling a display device with a remote control over a control channel.  Kano further discloses a known technique for facilitating the control of a display device by a plurality of remote control devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display remote control technique of Jeong to include multiple device control capabilities, as demonstrated by Kano in order to accommodate .


Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jeong, Gonzalez, and Coburn in view of Park et al. (US 2014/0178028 A1 “Park”).
In regards to Claim 8, the combination of Jeong, Gonzalez, and Coburn teaches the method of claim 1, but does not explicitly demonstrate further comprising:
determining, by the playback device, that the streaming device is the playback group leader;
based on the determination that the streaming device is the playback group leader, sending the media command to the streaming device;
receiving, by the playback device, a response to the media command from the streaming device; and
processing, by the playback device, the response.
In a similar field of invention, Park teaches a method and system for operating a terminal device in control of a plurality of external devices (Abstract).  Park further discloses:
determining, by the playback device, that the streaming device is the playback group leader (process of Fig. 21 including determining device groupings at S2120, as described in [0218]);

receiving, by the playback device, a response to the media command from the streaming device (terminal device transmission of content being played back, as described in [0220]); and
processing, by the playback device, the response (content playback within group of external devices, as described in [0220]).
Both Jeong and Park teach similar techniques for the playback of content between multiple end user devices.  Park further discloses a known technique for designating a playback group leader among a plurality of playback devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content playback technique of Jeong to include the group leader technique of Park in order to optimize synchronization with multiple devices (as Park suggest in [0005]).
In regards to Claim 9, the combination of Jeong, Gonzalez, Coburn, and Park teach the method of claim 8, wherein processing the response includes executing the media command at the playback device (Jeong: mirror screen including control result at S860, as described in [0209]).

In regards to Claim 18, the combination of Jeong, Gonzalez, and Coburn teaches the non-transitory computer readable medium of claim 11, but does not explicitly 
determining, by the playback device, that the streaming device is the playback group leader;
based on the determination that the streaming device is the playback group leader, sending the media command to the streaming device;
receiving, by the playback device, a response to the media command from the streaming device; and
processing, by the playback device, the response.
In a similar field of invention, Park teaches a method and system for operating a terminal device in control of a plurality of external devices (Abstract).  Park further discloses:
determining, by the playback device, that the streaming device is the playback group leader (process of Fig. 21 including determining device groupings at S2120, as described in [0218]);
based on the determination that the streaming device is the playback group leader, sending the media command to the streaming device (controls to perform a synchronized content playback operation at S2130, as described in [0219]);
receiving, by the playback device, a response to the media command from the streaming device (terminal device transmission of content being played back, as described in [0220]); and
processing, by the playback device, the response (content playback within group of external devices, as described in [0220]).

In regards to Claim 19, the combination of Jeong, Gonzalez, Coburn, and Park teach the non-transitory computer readable medium of claim 18, wherein the instructions that cause processing the response include instructions that cause executing the media command at the playback device (Jeong: mirror screen including control result at S860, as described in [0209]).


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jeong, Gonzalez, Coburn, and Park in view of DeCosta.
In regards to Claim 10, the combination of Jeong, Gonzalez, Coburn, and Park teach the method of claim 8, but does not explicitly demonstrate wherein processing the response includes sending the response to the remote control device through the control connection.
In a similar field of invention, DaCosta teaches a method and system for providing portable delivery of television programs to a portable wireless device (Abstract).  DaCosta further discloses wherein processing the response includes 
Each of Jeong, Park, and DaCosta teach similar techniques for controlling a playback device using a remote control device.  DaCosta further discloses a known technique for transmitting information regarding playback content to the remote control device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the playback control technique of Jeong and Park to include the transmission of information to a remote control device, as taught by DaCosta, in order to facilitate viewing on the remote control device (as DaCosta suggests in [0035]).

In regards to Claim 20, the combination of Jeong, Gonzalez, Coburn, and Park teach the non-transitory computer readable medium of claim 18, but does not explicitly demonstrate wherein the instructions that cause processing the response include instructions that cause sending the response to the remote control device through the control connection.
In a similar field of invention, DaCosta teaches a method and system for providing portable delivery of television programs to a portable wireless device (Abstract).  DaCosta further discloses wherein the instructions that cause processing the response include instructions that cause sending the response to the remote control device through the control connection (DaCosta: EPG data for current program sent to PWD at step 96, as described in [0034]).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Monday-Thursday 6:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426